COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                '

                                                '              No. 08-15-00175-CV
 IN RE: MVT SERVICES, L.L.C.,
                                                '         AN ORIGINAL PROCEEDING
                              Relator.
                                                '                IN MANDAMUS
                                                '

                                         JUDGMENT

       The court has considered this cause on the Relator=s petition for writ of mandamus

against the Honorable Francisco X. Dominguez, Judge of the 205th District Court of El Paso,

Texas, and concludes that Relator=s emergency motion for stay and the petition for writ of

mandamus should be denied.       We therefore deny the motion and the petition for writ of

mandamus, in accordance with the opinion of this court.

       All costs herein having been paid, no further order is made with respect thereto.

       IT IS SO ORDERED THIS 5TH DAY OF JUNE, 2015.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., not participating